Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on 05/07/2020 and 05/18/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, this submission of the information disclosure statements is being considered by the examiner.
Response to Amendment
2.	The amendment filed 09/24/2021 has been entered. Currently, claims 11 and 15-37 remain pending in the application. Independent claim 11 was amended by the Applicant without the addition of new matter, providing further limitations that change the scope of the claims. Also, claims 22-37 have been added without the addition of new matter. Additionally, claims 1-10 and 12-14 have been cancelled, but the subject matter has been introduced into claim 22-31 and 11, respectively. Furthermore, new claims 32-37 provide further limitations that change the scope of the claims. Lastly, dependent claim 16 has been amendment to correct a previous claim objection that were set forth in the Non-Final Office Action mailed 06/24/2021. Accordingly, new claim objections, 35 USC § 112(b), and 35 USC § 103 rejections are recited below.   
Response to Arguments
3.	Applicant’s amendment filed 09/24/2021 is sufficient to overcome the previous 35 USC § 102 and 35 USC § 103 rejection of claims 1-21 recited in the Non-Final Office Action mailed 06/24/2021.
Applicant’s arguments, see Remarks on Pages 8-10, filed 09/24/2021, with respect to the rejection of claims 1-21 under 35 USC § 102 and 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of 
In response to Applicant’s introduction of new structural limitation into claim 11 as well as the addition of new claims 32-37, a new rejection is given below accounting for the new change of scope. The most relevant prior art includes Guenther (U.S. Patent Pub. No. 20100101118), Guenther’401 (U.S. Patent Pub. No. 20040186401), Engelman (U.S. Patent Pub. No. 20070265557), Pusch et al. (U.S. Patent Pub. No. 20170049584), and Bentzel (DE 202014008939 U1).
Applicant makes the argument that “relevant remarks for claim 11 apply for claim 22” (Remarks, Page 11).
In response to applicant’s arguments, the remarks regarding claim 11 are not directed to claim 22, because claim 22 includes fewer and different limitations than claim 11, as well as describes a system instead of a method. Hence, claim 22 pertains to the rejection of claim 1 in the non-final rejection mailed 06/24/2021. 
Claim Objections
Claims 11 and 15-37 are objected to because of the following informalities:  
In claim 11, line 2 and claim 22, line 2, rephrase “the user’s foot” to read --a user’s foot--.
In claim 11, line 3 and claim 22, line 3, rephrase “the user’s leg” to read --a user’s leg--.
In claim 18, lines 1-2 and claim 25, line 1, “a plurality of spacers” should read --the plurality of spacers-- as previously introduced in claim 11, line 6 and claim 22, line 12, respectively.
In claim 21, line 1, remove the phrase "the step of”. 
In claim 24, line 1, rephrase “a spacer” to read --the one or more spacers-- as previously introduced in claim 22, line 12.
In claim 25, line 6, “the leaf spring” should read --the first leaf spring--.
In claim 32, line 2 and claim 35, line 2, “is located above” should read --is configured to be located above--.
Claim 32, line 2 and claim 35, line 2 recite the limitations "the user’s heel" 2 and “the user’s calf”.  Rephrase “the user’s heel” in line 2 to read --a user’s heel--. Rephrase “the user’s calf” in line 2 to read --a user’s calf--.
In claim 33, lines 1-2, “a first spacer and a second spacer” should read --the first spacer and the second spacer-- as previously introduced in claim 11, line 7.
In claim 35, line 1, “the method of claim 1” should read --the method of claim 11--.
 Claims 15-21, 23, 26-31, 34, and 36-37 are objected to based on dependency to an objected to claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 11, 15-21, 32-33, and 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, lines 29-30, recites “placing the second spacer in the space defined between the first leaf spring and the second leaf spring to achieve the first dorsiflexion resistance profile.” This phrase is unclear and contradictory to claim 11, line 13-14 which states that the first dorsiflexion resistance profile is achieved when the first spacer is placed between the first leaf spring and the second leaf spring. Rephrase “to achieve the first dorsiflexion resistance profile” in line 30 to read --to achieve the second dorsiflexion resistance profile--.
Claim 32 and 35 recites the term “generally" in line 2. This is a relative term which renders the claim indefinite.  The term “generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “generally” is interpreted as including gastrocnemius and soleus as well as their respective proximal and distal tendons. 
Claims 32-33 and 36-37 are indefinite because the preambles of the claims mix statutory categories of invention. For instance, claims 32-33 depend on claim 21 which depends on method claim 11. Also, claims 36-37 depend on method claim 11. However, the preambles of claims 32-33 and 36-37 recite “the system”. Rephrase “The system” in claims 32-33 and 36-37, line 1, to read --The method--.
Claims 15-21 are rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-26, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guenther (U.S. Patent Pub. No. 20100101118).
Regarding claim 22, Guenther discloses (Paragraphs 35, 41, 44-46, 49; Figures 6-7) a system for supporting a user's limb 12 (Paragraph 45 and Figure 6, resilient support 12 for supporting lower leg), the system 12 comprising: a foot plate (Paragraph 45 and Figure 6, foot-side end portion located opposite the lower leg-side resilient support end 56) configured to engage a user's foot (Figure 6, Horizontally flat foot-side end portion engages foot); a coupling 56 (Paragraph 45 and Figure 6, lower leg-side resilient support end 56) configured to engage a portion of a user's leg (Paragraph 45 and Figure 6, lower leg-side resilient support end 56 engages calf of a user); a first leaf spring 26 (Paragraphs 35, 41, 45 and Figure 6, inner layer 26 with a respective spring force is construed as a first leaf spring with shifting spring tensions during phases of gait) disposed between (Figure 6, inner layer 26 disposed between foot-side end portion and lower leg-side resilient support end 56, at a heel and ankle part of the resilient support 12) the foot plate (Figure 6, foot-side end portion) and the coupling 56; and a second leaf spring 28 (Paragraphs 31, 41, 45 and Figure 6, outer layer 28 with a respective spring force is construed as a second leaf spring having flexural stresses that are greater than the tensile load of the inner layer 26, during a phase of gait) extending alongside (Figure 6, outer layer 28 extends alongside inner layer 26) at least a portion of the first leaf spring 26, such that a space 21 (Paragraph 45 and Figure 6, slit 21) is defined between the first leaf spring 26 and the second leaf spring 28; wherein in a first state in which an external load is not applied to the system 12, the space 21 between the first leaf spring 26 and the second leaf spring 28 has a lateral distance d1 (Paragraph 45 and Figure 6, In use of the resilient support 12 the inner layer 26 and the outer layer 28 move apart during a plantar flexion. Upon the subsequent dorsal extension they converge again at the afore-described resilient support. Hence, the width of the slot 21 in a first unloaded state is greater than the width of the slot 21 during dorsiflexion. Also the width of slot 21 in a first unloaded slate is smaller than the width of the slot 21 during plantarflexion); in a second state (Paragraph 45, second load state is considered during dorsiflexion) in which an external load is applied to the system 12, the space 21 between the first leaf spring 26 and the second leaf spring 28 has a lateral distance d2, d2 being less (Paragraph 45 and Figure 6, In use of the resilient support 12 the inner layer 26 and the outer layer 28 move apart during a plantar flexion. Upon the subsequent dorsal extension they converge again at the afore-described resilient support. Hence, the width of the slot 21 in a first unloaded state is greater than the width of the slot 21 during dorsiflexion) than d1; and the space 21 between the first leaf spring 26 and the second leaf spring 28 is configured to receive one or more spacers 36 (Paragraph 44 and Figure 6, elastic insert member 36 induced into and fills the slit 21; Paragraph 49 and Figure 7, insert member 36 with two insert areas 60,62 having different compression characteristics) of a plurality of spacers 60,62 (Paragraph 49 and Figure 7, the plurality of spacers refers to the insert member 36 with two insert areas 60,62 having different shore hardness and compression characteristics), such that a dorsiflexion resistance profile of the system 12 differs depending on how many and which of (Paragraph 49 and Figure 7, the insert area 60 on the left in FIG. 7 might have a higher Shore hardness than the other insert area 62, whereby during a dorsal extension the softer insert area 62 would cushion more easily than the harder one. For example, incorporating only insert area 60 within the slot 21 would result in a different dorsiflexion resistance profile as compared to that of both insert areas 60 and 62 within the slot 21) the one or more spacers 36 is positioned within the space 21.
Regarding claim 23, Guenther discloses the invention as described above and further discloses (Paragraphs 44-46, 49; Figures 6-7) wherein the distance between the first leaf spring 26 and the second leaf spring 28 progressively decreases under increasing loads (Paragraph 45 and Figure 6, inner and outer layers 26,28 of the resilient support 12 progressively converge towards one another during dorsiflexion), and a slope of a stress-strain curve of the system 12 increases when the distance reaches zero (Paragraph 45 and Figure 6, inner and outer layers 26,28 of the resilient support 12 progressively increase rigidity and converge towards one another during dorsiflexion, such that a slope of a stress-strain curve increases).
Regarding claim 24, Guenther discloses the invention as described above and further discloses (Paragraphs 44-46, 49; Figures 6-7) the one ore more spacer 36 (Paragraph 44 and Figure 6, elastic insert member 36 induced into and fills the slit 21) disposed in the space 21 between the first leaf spring 26 and the second leaf spring 28.
Regarding claim 25, Guenther discloses the invention as described above and further discloses (Paragraphs 44-46, 49; Figures 6-7) the plurality of spacers 60,62 (Paragraph 49 and Figure 7, insert member 36 with two insert areas 60,62 with different compression characteristics) including at least a first spacer 60 (Paragraph 49 and Figure 7, insert area 60) and a second spacer 62 (Paragraph 49 and Figure 7, insert area 62); wherein the system 12 has a first dorsiflexion resistance profile (Paragraph 49 and Figure 7, insert area 60 inherently provides a dorsiflexion resistance profile as determined by its shore hardness when it is the only insert area 60 within the slit 21) when only the first spacer 60 is disposed in the space 21 between the first leaf spring 26 and the second leaf spring 28; the system has a second dorsiflexion resistance profile (Paragraph 49 and Figure 7, the insert area 60 on the left in FIG. 7 might have a higher Shore hardness than the other insert area 62, whereby during a dorsal extension the softer insert area 62 would cushion more easily than the harder one) when the second spacer 62 is disposed, alone or in combination with the first spacer 60, in the space 21 between the first leaf spring 26 and the second leaf spring 28; and the second dorsiflexion resistance profile (Paragraph 49, tendency of resistance as given by shore hardness of the combination of insert areas 60,62) is different than (Paragraph 49, insert areas 60,62 have different shore hardness values resulting in different resistance profiles) the first dorsiflexion resistance profile (Paragraph 49, tendency of resistance as given by shore hardness of insert area 60).
Regarding claim 26, Guenther discloses the invention as described above and further discloses (Paragraphs 44-46, 49; Figures 6-7) wherein the first spacer 60 has a first compression characteristic (Paragraph 49, compression as given by shore hardness of insert area 60), and the second spacer 62 has a second compression characteristic (Paragraph 49, compression as given by shore hardness of insert area 62) that is different than that of the first spacer 60.
Regarding claim 28, Guenther discloses the invention as described above and further discloses (Paragraphs 44-46, 49; Figures 6-7) wherein the first spacer 60 has a first compressing state (Paragraphs 45 and 49, first compressing state occurs at the beginning of a dorsiflexion motion of the foot, such that there is a minimal dorsiflexion load angle) in which the first spacer 60 has a first resistance to compression (Paragraphs 45 and 49, elastic insert member 36 which exhibits progressive spring rigidity dependent on the Shore hardness and damps the impact), and a second compressing state (Paragraphs 45 and 49, second compressing state occurs towards a peak of a dorsiflexion motion of the foot, such that the dorsiflexion load angle increases) in which the first spacer 60 has a second resistance to compression that is greater than the first resistance to compression (Paragraphs 45 and 49, elastic insert member 36 which exhibits progressive spring rigidity dependent on the Shore hardness and damps the impact. Hence, at an increased dorsiflexion angle the resistance to compression of the insert area 60 is greater than that of the insert area 60 at a minimal dorsiflexion angle because the insert area 60 progressively becomes more rigid when there is an increase in dorsiflexion load angle and subsequently compression, as dependent on the shore hardness of the insert area 60). 
Regarding claim 30, Guenther discloses the invention as described above and further discloses (Paragraphs 44-46, 49; Figures 6-7) wherein the system 12 has a first loading state (Paragraphs 45 and 49, first loading state occurs at the beginning of a dorsiflexion angular motion of the foot, such that there is a minimal dorsiflexion load angle) in which the system 12 has a first resistance to dorsiflexion (Paragraphs 45 and 49, elastic insert member 36 which exhibits progressive spring rigidity dependent on the Shore hardness and damps the impact), and a second loading state (Paragraphs 45 and 49, second loading state occurs towards a peak of a dorsiflexion motion of the foot, such that the dorsiflexion load angle increases) in which the system 12 has a second resistance to dorsiflexion that is greater than (Paragraphs 45 and 49, elastic insert member 36 which exhibits progressive spring rigidity dependent on the Shore hardness and damps the impact. Hence, at an increased dorsiflexion angle the resistance to dorsiflexion is greater than at a minimal dorsiflexion angle because the insert member 36 progressively becomes more rigid when there is an increase in dorsiflexion load angle and subsequently compression, as dependent on the shore hardness of the insert member 36) the first resistance to dorsiflexion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15-21, 32, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Guenther (U.S. Patent Pub. No. 20100101118) in view of Guenther’401 (U.S. Patent Pub. No. 20040186401, hereinafter Guenther’401) and in further view of Engelman (U.S. Patent Pub. No. 20070265557) and Pusch et al. (U.S. Patent Pub. No. 20170049584).
Regarding claim 11, Guenther discloses (Paragraphs 44-46, 49; Figures 6-7) a method for supporting a user's limb (Paragraph 45 and Figure 6, method of using resilient support 12 for supporting lower leg), the method being performed using a system 12 (Paragraph 45 and Figure 6, resilient support 12 for supporting lower leg) comprising (i) a foot plate (Paragraph 45 and Figure 6, foot-side end portion located opposite the lower leg-side resilient support end 56) configured to engage a user's foot (Figure 6, Horizontally flat foot-side end portion engages foot), (ii) a coupling 56 (Paragraph 45 and Figure 6, lower leg-side resilient support end 56) configured to engage a portion of a user's leg (Paragraph 45 and Figure 6, lower leg-side resilient support end 56 engages calf of a user), (iii) a first leaf spring 26 (Paragraph 45 and Figure 6, inner leaf spring layer 26) disposed between (Figure 6, inner leaf spring layer 26 disposed between foot-side end portion and lower leg-side resilient support end 56, at a heel and ankle part of the resilient support 12) the foot plate (Figure 6, foot-side end portion) and the coupling 56, and (iv) a second leaf spring 28 (Paragraph 45 and Figure 6, outer leaf spring layer 28) extending alongside (Figure 6, outer layer 28 extends alongside inner layer 26) at least a portion of the first leaf spring 26, such that a space 21 (Paragraph 45 and Figure 6, slit 21) is defined between the first leaf spring 26 and the second leaf spring 28; and (v) a first spacer 36 (Paragraph 44 and Figure 6, elastic insert member 36 induced into and fills the slit 21; Paragraph 49 and Figure 7, insert member 36 with two insert areas 60,62 each having different compression characteristics), the method comprising: determining, based on a first use scenario, that a first dorsiflexion resistance profile (Paragraphs 45 and 49, dorsiflexion resistance profile given by inner and outer layer 26,28 converging and compress against insert member 36 with varying shore hardness given by insert areas 60,62 during a phase of dorsiflexion angular motion, such as during the particular walking characteristic of a patient using the resilient support) of the system 12 is desired; the combination of the first leaf spring 26 and the second leaf spring 28 being configured to provide the desired first dorsiflexion resistance profile (Paragraphs 45 and 49, dorsiflexion resistance profile given by inner and outer layer 26,28 converging and compress against insert member 36 with varying shore hardness given by insert areas 60,62 during a phase of dorsiflexion angular motion when patient is walking) when the first spacer 36 is placed between (Paragraph 44, elastic insert member 36 is introduced and fills the slit 21) the first leaf spring 26 and the second leaf spring 28; placing (Paragraph 44, At an inner surface 42 the insert member 36 is adhesively joined to the inner layer 26 of the resilient support 12) the first spacer 36 in the space 21 defined between the first leaf spring 26 and second leaf spring 28 to achieve (Paragraph 44-45 and 49, introduction of insert area 60 of insert member 36 provides a first dorsiflexion resistance profile as determined by the level of dorsiflexion angular motion) the first dorsiflexion resistance profile. 
	However, Guenther fails to explicitly disclose removing the first spacer from the space defined between the first leaf spring and the second leaf spring.
Guenther’401 teaches (Paragraph 27, 30; Figure 2) an analogous method (Paragraph 27 and Figure 2, below-knee orthotic device 1 for protecting limb via desirable tension limitations) using an analogous system 1 (Paragraph 27 and Figure 2, below-knee orthotic device 1), the analogous method (Paragraph 27 and Figure 2, below-knee orthotic device 1 for protecting limb via desirable tension limitations) comprising: removing the analogous first spacer 32 (Paragraph 30, The stop 32 may be designed to be releasable, and then preferably is located in some kind of pocket. Fastening of the pocket may be done both on the rear face of the foot sleeve 6 and on the support spring 22) from the analogous space (Paragraph 30, space defined between leaf support spring 22 and foot sleeve 6 with a pocket therein for holding the stop 32) defined by the analogous second leaf spring 22 (Paragraph 30, leaf support spring 22).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the second leaf spring as well as the first spacer adhered to the first leaf spring of Guenther, so that the first spacer is removable from a pocket that is fastened to the second leaf spring within the space, as taught by Guenther’401, in order to provide an improved limb system with the ability to release the spacer from a pocket fastened to the leaf spring, during a plantarflexion state in which the leaf spring is not compressing against the spacer ultimately making it easier to remove and replace the spacer from the space for providing a selective desirable range of therapy (Guenther’401, Paragraph 30). 
	However, the combination of Guenther in view of Guenther’401 also fails to explicitly disclose (v) a plurality of spacers having different compression characteristics, the plurality of spacers comprising at least a first spacer and a second spacer having a different compression characteristic than that of the first spacer.
	Engelman teaches (Paragraphs 47, 53; Figure 8) an analogous method (Paragraph 53, AFO for supporting user’s limb and desirably limiting maximum distance of foot travel during motion) using an analogous system (Paragraph 53, AFO for supporting user’s limb with a posterior tensor 60) comprising: (v) a plurality of spacers 20,30 (Paragraph 53 and Figure 8, bumper 20 and stopper 30) having different compression characteristics (Paragraph 47, the bumper 20 consists of a piece of flexible material having relatively low modulus of elasticity; Paragraph 53, stopper 30 having a higher modulus of elasticity), the plurality of spacers 20,30 comprising at least an analogous first spacer 20 (Paragraph 47 and 53, bumper 20) and a second spacer 30 (Paragraph 53, stopper 30) having a different compression characteristic (Paragraph 53, stopper 30 having a higher modulus of elasticity than bumper 20) than that of the analogous first spacer 20.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first spacer in the system of Guenther in view of Guenther’401, so that there is both a first spacer and a second spacer with a different compression characteristic, as taught by Engelman, in order to provide an improved system that provides two spacers having different compression characteristics to achieve a respective desired resistance and force distribution (Engelman, Paragraph 53).
	However, the combination of Guenther in view of Guenther’401 in view of Engelman also fails to explicitly disclose the method comprising: selecting, based on the first dorsiflexion resistance profile, the first spacer from the plurality of spacers; determining, based on a second use scenario, that a second dorsiflexion resistance profile is desired, the second dorsiflexion resistance profile being different than the first dorsiflexion resistance profile; selecting, based on the second dorsiflexion resistance profile, the second spacer from the plurality of spacers, the combination of the first leaf spring and the second leaf spring being configured to provide the desired second dorsiflexion resistance profile when the second spacer is placed between the first leaf spring and the second leaf spring; removing the first spacer from the space defined between the first leaf spring and the second leaf spring; and after removing the first spacer from the space defined between the first leaf spring and the second leaf spring, placing the second spacer in the space defined between the first leaf spring and the second leaf spring to achieve the second dorsiflexion resistance profile.
Pusch teaches (Paragraphs 56, 59, 62, 64, 70-72; Figure 1) an analogous method (Paragraph 56 and Figure 1, prosthetic foot 1 utilizing leaf spring configuration to desirably control limb motion) using an analogous system (Paragraph 56 and Figure 1, prosthetic foot 1 utilizing leaf spring configuration with spring-damper element for adjusting leaf spring energy storage), the analogous method (Paragraph 56 and Figure 1, prosthetic foot 1 utilizing leaf spring configuration to desirably control limb motion) comprising: selecting the analogous first spacer (Paragraph 72, selecting one of a two-component foam, a two-component elastomer or a combination of a plurality of materials and/or a plurality of densities of the same materials) from the analogous plurality of spacers (Paragraph 72, two-component foam, a two-component elastomer or a combination of a plurality of materials and/or a plurality of densities of the same materials); selecting the analogous second spacer (Paragraph 72, another of a two-component foam, a two-component elastomer or a combination of a plurality of materials and/or a plurality of densities of the same materials) from the analogous plurality of spacers (Paragraph 72, two-component foam, a two-component elastomer or a combination of a plurality of materials and/or a plurality of densities of the same materials); removing (Paragraph 72, spring-damper element 40, having an interchangeable design allowing to be removed from between forefoot portion 20 and guide element 30) the analogous first spacer (Paragraph 72, spring-damper element 40, having an interchangeable design provides a first dorsiflexion resistance profile when the spring-damper element 40 is chosen from one of a two-component foam, a two-component elastomer or a combination of a plurality of materials and/or a plurality of densities of the same materials) from the analogous space (Paragraphs 59 and 70, the spring-damper system 40 is inserted into the increasing intermediate space between the forefoot portion 20 and the guide element 30) defined between the analogous first leaf spring 20 (Paragraph 64 and Figure 2, forefoot portion 20 is a leaf spring) and the analogous second leaf spring 30 (Paragraph 62 and Figure 2, guide element 30 is a leaf spring); and after removing (Paragraph 72, spring-damper element 40, having an interchangeable design allowing to be removed from between forefoot portion 20 and guide element 30) the analogous first spacer (Paragraph 72, spring-damper element 40, having an interchangeable design provides a first dorsiflexion resistance profile when the spring-damper element 40 is chosen from one of a two-component foam, a two-component elastomer or a combination of a plurality of materials and/or a plurality of densities of the same materials) from the analogous space (Paragraphs 59 and 70, the spring-damper system 40 is inserted into the increasing intermediate space between the forefoot portion 20 and the guide element 30) defined between the analogous first leaf spring 20 and the analogous second leaf spring 30, placing (Paragraph 72, spring-damper element 40, having an interchangeable design allowing to be inserted between forefoot portion 20 and guide element 30) the analogous second spacer (Paragraph 72, spring-damper element 40, having an interchangeable design provides a second dorsiflexion resistance profile when the spring-damper element 40 is chosen from another of a two-component foam, a two-component elastomer or a combination of a plurality of materials and/or a plurality of densities of the same materials) in the analogous space (Paragraphs 59 and 70, the spring-damper system 40 is inserted into the increasing intermediate space between the forefoot portion 20 and the guide element 30) defined between the analogous first leaf spring 20 and the analogous second leaf spring 30.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first spacer and second spacer of the plurality of the spacers of Guenther in view of Guenther’401 in view of Engelman, so that the first spacer is removed from the space between the first leaf spring and second leaf spring and then a second spacer is placed in the space, as taught by Pusch, in order to provide an improved system with a plurality of spacers that are interchangeable for optimizing the leaf spring motion during various recovery periods of a user’s therapy (Pusch, Paragraphs 70-72).
Therefore, the combination of Guenther in view of Guenther’401 in view of Engelman in view of Pusch discloses (in Paragraphs 44-46, 49 and Figure 6 of Guenther; in Paragraph 30 and Figure 2 of Guenther’401; in Paragraphs 56, 59, 62, 64, 70-72, and Figure 1 of Pusch) selecting, based on the first dorsiflexion resistance profile (Modification of Paragraphs 45, 49 of Guenther in view of Paragraph 72 of Pusch, spring-damper element 40 of Pusch, having an interchangeable design provides a first dorsiflexion resistance profile to the leaf spring layer 26,28 of Guenther when the spring-damper element 40 of Pusch is chosen from one of a two-component foam, a two-component elastomer or a combination of a plurality of materials and/or a plurality of densities of the same materials), the first spacer from the plurality of spacers; determining, based on a second use scenario (Modification of Figure 6 of Guenther in view of Figure 2 of Guenther’401 in view of Figure 1 of Pusch, modifying the elastic insert member 36 of Guenther so that it is releasable, such as the stop 32 of Guenther’401 releasable from the pocket of Guenther’401 and interchangeable, such as the interchangeable spring-damper element 40 of Pusch, allowing for different use applications), that a second dorsiflexion resistance profile (Modification of Figure 6 of Guenther in view of Figure 2 of Guenther’401 in view of Figure 1 of Pusch, second dorsiflexion resistance profile given by removing the first spacer 36 of Guenther from between the inner and outer leaf spring layer 26,28 of Guenther, such as the stop 32 of Guenther’401 releasable from the pocket of Guenther’401. The second dorsiflexion resistance profile of Guenther achieved by converging and compressing the inner and outer leaf spring layer 26,28 of Guenther against a second interchangeable spacer, such as the when the spring-damper element 40 of Pusch is chosen from another of a two-component foam, a two-component elastomer or a combination of a plurality of materials and/or a plurality of densities of the same materials. Wherein each of the different spring-damper elements 40 provides a desirable progressive spring-damper behavior given by each of their respective compression material properties) is desired, the second dorsiflexion resistance profile being different than (Modification of Figure 6 of Guenther in view of Figure 2 of Guenther’401 in view of Figure 1 of Pusch, second dorsiflexion resistance profile of Guenther given by inner and outer leaf spring layer 26,28 of Guenther converging and compress against a second interchangeable spacer of Pusch, which is of a different material having respective compression properties) the first dorsiflexion resistance profile; selecting, based on the second dorsiflexion resistance profile, the second spacer from the plurality of spacers, the combination of the first leaf spring and the second leaf spring being configured to provide the desired second dorsiflexion resistance profile when the second spacer is placed between the first leaf spring and the second leaf spring; removing (Modification of Figure 6 of Guenther in view of Figure 2 of Guenther’401 in view of Figure 1 of Pusch, modifying the elastic insert member 36 of Guenther so that it is releasable, such as the stop 32 of Guenther’401 releasable from the pocket of Guenther’401 and interchangeable, such as the interchangeable spring-damper element 40 of Pusch) the first spacer from the space defined between the first leaf spring and the second leaf spring; and after removing the first spacer from the space defined between the first leaf spring and the second leaf spring, placing (Modification of Figure 6 of Guenther in view of Figure 2 of Guenther’401 in view Paragraph 72 of Pusch, modifying the elastic insert member 36 of Guenther so that a different second spacer is inserted into the slit 21 of Guenther within the pocket of Guenther’401, such as the spring-damper element 40 of Pusch having an interchangeable design allowing to be inserted between forefoot portion 20 and guide element 30) the second spacer in the space defined between the first leaf spring and the second leaf spring to achieve the second dorsiflexion resistance profile.
Regarding claim 15, the combination of Guenther in view of Guenther’401 in view of Engelman in view of Pusch discloses the invention as described above and further discloses (in Paragraphs 44-46, 49 and Figures 6-7 of Guenther) wherein the first spacer 36 is a resilient member (Paragraphs 44 and 49, elastic insert member 36 with insert areas 60,62 is made of an elastomer, in which an elastomer is considered as a resilient member). 
Regarding claim 16, the combination of Guenther in view of Guenther’401 in view of Engelman in view of Pusch discloses the invention as described above and further discloses (in Paragraphs 44-46, 49 and Figures 6-7 of Guenther) wherein the first spacer 36 has a first compressing state (Paragraphs 45 and 49, first compressing state occurs at the beginning of a dorsiflexion motion of the foot, such that there is a minimal dorsiflexion load angle) in which the first spacer 36 has a first resistance to compression (Paragraphs 45 and 49, elastic insert member 36 which exhibits progressive spring rigidity dependent on the Shore hardness and damps the impact), and a second compressing state (Paragraphs 45 and 49, second compressing state occurs towards a peak of a dorsiflexion motion of the foot, such that the dorsiflexion load angle increases) in which the first spacer 36 has a second resistance to compression that is greater than the first resistance to compression (Paragraphs 45 and 49, elastic insert member 36 which exhibits progressive spring rigidity dependent on the Shore hardness and damps the impact. Hence, at an increased dorsiflexion angle the resistance to compression of the insert areas 60,62 is greater than that of the insert areas 60,62 at a minimal dorsiflexion angle because the insert areas 60,62 progressively becomes more rigid when there is an increase in dorsiflexion load angle and subsequently compression, as dependent on the shore hardness of the insert areas 60,62). 
Regarding claim 17, the combination of Guenther in view of Guenther’401 in view of Engelman in view of Pusch discloses the invention as described above and further discloses:
The combination of Guenther in view of Guenther’401 fails to explicitly disclose wherein the first spacer comprises a foam.
Engelman teaches (Paragraphs 47, 53; Figure 8) an analogous method (Paragraph 53, AFO for supporting user’s limb and desirably limiting maximum distance of foot travel during motion) using an analogous system (Paragraph 53, AFO for supporting user’s limb with a posterior tensor 60) wherein the analogous first spacer 20 (Paragraph 47 and 53 and Figure 8, bumper 20) comprises a foam (Paragraph 47, bumper 20 consists of foam material).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material (Guenther, Paragraph 16, insert member 36 is a plastic material especially an elastomer) of the first spacer of Guenther in view of Guenther’401, so that the first spacer comprises a foam, as taught by Engelman, in order to provide an improved limb system with a foam compression insert that provides a desirable amount of resistance to compression applied by a leaf spring for effectively regulating gait phases (Engelman, Paragraph 53).  
Regarding claim 18, the combination of Guenther in view of Guenther’401 in view of Engelman in view of Pusch discloses the invention as described above and further discloses:
The combination of Guenther in view of Guenther’401 fails to explicitly disclose placing a plurality of spacers in the space between the first leaf spring and the second leaf spring.
Engelman teaches (Paragraphs 47, 53; Figure 8) an analogous method (Paragraph 53, AFO for supporting user’s limb and desirably limiting maximum distance of foot travel during motion) using an analogous system (Paragraph 53, AFO for supporting user’s limb with a posterior tensor 60) comprising placing the plurality of spacers 20,30 (Paragraph 53 and Figure 8, bumper 20 and stopper 30) in the analogous space (Figure 8, chamber formed between the two compression surfaces 8 and tensor 60) defined by the analogous first leaf spring 60 (Paragraph 45, tensor 60).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the first spacer in the space of Guenther in view of Guenther’401, so that there is a plurality of spacers in the space, as taught by Engelman, in order to provide an improved system having a plurality of spacers that allows for less jarring motion after reaching a maximum compression of the first spacer (Engelman, Paragraph 53).
Therefore, the combination of Guenther in view of Guenther’401 in view of Engelman discloses (in Paragraph 45 and Figure 6 of Guenther; in Paragraphs 47, 53, and Figure 8 of Engelman) placing the plurality of spacers (Engelman, Paragraph 53 and Figure 8, bumper 20 and stopper 30) in the space (Guenther, Paragraph 45 and Figure 6, slit 21; Engelman, Figure 8, placing bumper 20 and stopper 30 in chamber formed between the two compression surfaces 8 and tensor 60) between the first leaf spring (Guenther, Paragraph 45 and Figure 6, inner leaf spring layer 26; Engelman, Paragraph 45, tensor 60) and the second leaf spring (Guenther, Paragraph 45 and Figure 6, outer leaf spring layer 28).
Regarding claim 19, the combination of Guenther in view of Guenther’401 in view of Engelman in view of Pusch discloses the invention as described above and further discloses (in Paragraphs 44-46, 49, and Figures 6-7 of Guenther) wherein the first dorsiflexion resistance profile (Paragraphs 45 and 49, dorsiflexion resistance profile given by inner and outer layer 26,28 converging and compress against insert member 36 with varying shore hardness given by insert areas 60,62 during a phase of dorsiflexion angular motion when patient is walking) comprises a first loading state (Paragraphs 45 and 49, first loading state occurs at the beginning of a dorsiflexion angular motion of the foot, such that there is a minimal dorsiflexion load angle) in which the system 12 has a first resistance to dorsiflexion (Paragraphs 45 and 49, elastic insert member 36 which exhibits progressive spring rigidity dependent on the Shore hardness and damps the impact), and a second loading state (Paragraphs 45 and 49, second loading state occurs towards a peak of a dorsiflexion motion of the foot, such that the dorsiflexion load angle increases) in which the system 12 has a second resistance to dorsiflexion that is greater than (Paragraphs 45 and 49, elastic insert member 36 which exhibits progressive spring rigidity dependent on the Shore hardness and damps the impact. Hence, at an increased dorsiflexion angle the resistance to dorsiflexion is greater than at a minimal dorsiflexion angle because the insert member 36 progressively becomes more rigid when there is an increase in dorsiflexion load angle and subsequently compression, as dependent on the shore hardness of the insert member 36) the first resistance to dorsiflexion.
Regarding claim 20, the combination of Guenther in view of Guenther’401 in view of Engelman in view of Pusch discloses the invention as described above and further discloses (in Paragraphs 44-46, 49, and Figures 6-7 of Guenther) wherein the first dorsiflexion resistance profile (Paragraphs 45 and 49, dorsiflexion resistance profile given by inner and outer layer 26,28 converging and compress against insert member 36 with varying shore hardness given by insert areas 60,62 during a phase of dorsiflexion angular motion when patient is walking) comprises a transition from the first loading state (Paragraphs 45 and 49, first loading state occurs at the beginning of a dorsiflexion motion of the foot, such that there is a minimal dorsiflexion load angle) to the second loading state (Paragraphs 45 and 49, second loading state occurs towards a peak of a dorsiflexion motion of the foot, such that the dorsiflexion load angle increases) at a predetermined dorsiflexion value (Paragraph 49, The insert area 60 on the left in FIG. 7 might have a higher Shore hardness than the other insert area 62, whereby during a dorsal extension the softer insert area 62 would cushion more easily than the harder one. Therefore, as angular motion begins in a dorsiflexion direction, compression is first applied to the softer insert area 62. As angular motion in a dorsiflexion direction continues past a predetermined dorsiflexion angle, the softer insert area 62 reaches a compression limit so the harder insert area 60 then begins to compress. This results in increased resistance to dorsiflexion angular motion, such that the harder insert area 60 provides a progressive increase of resistance to dorsiflexion, instead of a sudden abrupt stop to dorsiflexion angular motion once the softer insert area 62 is fully compressed).
However, the combination of Guenther in view of Guenther’401 in view of Engelman in view of Pusch fails to explicitly disclose the predetermined dorsiflexion value being between 6° and 15°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the system of Guenther in view of Guenther’401 in view of Engelman in view of Pusch to have a predetermined dorsiflexion value being between 6° and 15° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04(IV)(A)). In the instant case, the system 12 of Guenther in view of Guenther’401 in view of Engelman in view of Pusch would not operate differently with the claimed predetermined dorsiflexion value, and since the shore hardness of the insert areas 60,62 are utilized to define the predetermined dorsiflexion value, the system 12 would function appropriately with insert areas 60,62 having the necessary shore hardness values that results in the claimed predetermined dorsiflexion value of 6° to 15°. Therefore, through routine experimentation of modifying the shore hardness of the insert areas 60,62 the desired predetermined dorsiflexion value is produced, so that the increased resistance to dorsiflexion occurs at an angle which is comfortable for the user. Further, applicant places no criticality on the range claimed, indicating simply that the predetermined dorsiflexion value “may” be within the claimed ranges (Specification, Page 15, Paragraph 46).
Regarding claim 21, the combination of Guenther in view of Guenther’401 in view of Engelman in view of Pusch discloses the invention as described above and further discloses (in Paragraphs 45, 49, and Figure 6 of Guenther; in Paragraph 30 of Guenther’401) wherein the step of removing (Guenther’401, Paragraph 30, The stop 32 may be designed to be releasable, and then preferably is located in some kind of pocket. Fastening of the pocket may be done both on the rear face of the foot sleeve 6 and on the support spring 22) the first spacer (Guenther, Paragraph 49 and Figure 7, insert member 36 with two insert areas 60,62 with different compression characteristics) from the space (Guenther, Paragraph 45 and Figure 6, slit 21; Guenther’401, Paragraph 30, space defined between leaf support spring 22 and foot sleeve 6 with a pocket therein for holding the stop 32) defined between the first leaf spring (Guenther, Paragraph 45 and Figure 6, inner leaf spring layer 26) and the second leaf spring (Guenther, Paragraph 45 and Figure 6, outer leaf spring layer 28; Guenther’401, Paragraph 30, leaf support spring 22) comprises applying a load to the system (Guenther, Paragraph 45 and Figure 6, resilient support 12 for supporting lower leg) in a plantarflexion direction (Guenther, Paragraph 45 and Figure 6, In use of the resilient support 12 the inner layer 26 and the outer layer 28 move apart during a plantar flexion; Guenther’401, Paragraph 30, applying a load to the system in a plantarflexion direction causes the leaf support spring 22 to move further away from the foot sleeve 6 so that the leaf support spring 22 does not apply a compression against the stop 32, thus making it possible to remove the stop from the pocket therein).
Regarding claim 32, the combination of Guenther in view of Guenther’401 in view of Engelman in view of Pusch discloses the invention as described above and further discloses:
Guenther fails to explicitly disclose wherein the space between the first leaf spring and the second leaf spring is configured to be located above a user's heel and behind a user's calf.
Guenther’401 teaches (Paragraphs 27, 30; Figures 2-3) an analogous system 1 (Paragraph 27 and Figure 2, below-knee orthotic device 1) wherein the analogous space (Paragraph 30, space defined between leaf support spring 22 and foot sleeve 6 with a pocket therein for holding the stop 32) defined by the analogous second leaf spring 22 (Paragraph 30, leaf support spring 22) is configured to be located above a user's heel and behind a user's calf (Figure 3, space with stop 32 located above a user’s heel and posterior to a user’s calf).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the space between the second leaf spring and first leaf spring of Guenther, so that space is located above a user’s heel and behind a user’s calf, as taught by Guenther’401, in order to provide an improved limb system with the ability to release the spacer from a pocket fastened to the leaf spring behind a user’s calf, during a plantarflexion state in which the leaf spring is not compressing against the spacer ultimately making it easier to remove and replace the spacer from the space for providing a selective desirable range of therapy (Guenther’401, Paragraph 30).
Therefore, the combination of Guenther in view of Guenther’401 discloses (in Paragraphs 35, 41, 45 and Figure 6 of Guenther; in Paragraphs 30 and Figures 2-3 of Guenther’401) wherein the space (Guenther, Paragraph 45 and Figure 6, slit 21; Guenther) between the first leaf spring (Guenther, Paragraphs 35, 41, 45 and Figure 6, inner layer 26 with a respective spring force is construed as a first leaf spring with shifting spring tensions during phases of gait) and the second leaf spring (Guenther, Paragraphs 31, 41, 45 and Figure 6, outer layer 28 with a respective spring force is construed as a second leaf spring having flexural stresses that are greater than the tensile load of the inner layer 26, during a phase of gait; Guenther’401, Paragraph 30, leaf support spring 22) is configured to be located above a user's heel and behind a user's calf (Modification of Figure 6 of Guenther in view of Figure 3 of Guenther’401, modifying the slit 21 of Guenther to be located above a user’s heel and posterior to a user’s calf, such as the space with stop 32 of Guenther’401 located above a user’s heel and posterior to a user’s calf). 
Regarding claim 35, the combination of Guenther in view of Guenther’401 in view of Engelman in view of Pusch discloses the invention as described above and further discloses:
Guenther fails to explicitly disclose wherein the space between the first leaf spring and the second leaf spring is configured to be located above a user's heel and behind a user's calf.
Guenther’401 teaches (Paragraphs 27, 30; Figures 2-3) an analogous system 1 (Paragraph 27 and Figure 2, below-knee orthotic device 1) wherein the analogous space (Paragraph 30, space defined between leaf support spring 22 and foot sleeve 6 with a pocket therein for holding the stop 32) defined by the analogous second leaf spring 22 (Paragraph 30, leaf support spring 22) is configured to be located above a user's heel and behind a user's calf (Figure 3, space with stop 32 located above a user’s heel and posterior to a user’s calf).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the space between the second leaf spring and first leaf spring of Guenther, so that space is located above a user’s heel and behind a user’s calf, as taught by Guenther’401, in order to provide an improved limb system with the ability to easily release the spacer from a pocket fastened to the leaf spring behind a user’s calf, during a plantarflexion state in which the leaf spring is not compressing against the spacer ultimately making it easier to remove and replace the spacer from the space for providing a selective desirable range of therapy (Guenther’401, Paragraph 30).
Therefore, the combination of Guenther in view of Guenther’401 discloses (in Paragraphs 35, 41, 45 and Figure 6 of Guenther; in Paragraphs 30 and Figures 2-3 of Guenther’401) wherein the space (Guenther, Paragraph 45 and Figure 6, slit 21; Guenther) between the first leaf spring (Guenther, Paragraphs 35, 41, 45 and Figure 6, inner layer 26 with a respective spring force is construed as a first leaf spring with shifting spring tensions during phases of gait) and the second leaf spring (Guenther, Paragraphs 31, 41, 45 and Figure 6, outer layer 28 with a respective spring force is construed as a second leaf spring having flexural stresses that are greater than the tensile load of the inner layer 26, during a phase of gait; Guenther’401, Paragraph 30, leaf support spring 22) is configured to be located above a user's heel and behind a user's calf (Modification of Figure 6 of Guenther in view of Figure 3 of Guenther’401, modifying the slit 21 of Guenther to be located above a user’s heel and posterior to a user’s calf, such as the space with stop 32 of Guenther’401 located above a user’s heel and posterior to a user’s calf). 
Regarding claim 37, the combination of Guenther in view of Guenther’401 in view of Engelman in view of Pusch discloses the invention as described above and further discloses (in Paragraphs 47, 53, and Figure 8 of Engelman) wherein the second spacer 30 has a geometry that is different than (Paragraph 53 and Figure 8, shape of stopper 30 is different than shape of bumper 20) that of the first spacer 20.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Guenther (U.S. Patent Pub. No. 20100101118) in view of Guenther’401 (U.S. Patent Pub. No. 20040186401, hereinafter Guenther’401). 
Regarding claim 27, Guenther discloses the invention as described above and further discloses (Paragraphs 44-46, 49; Figures 6-7) the first spacer 60 is in (Paragraph 44 and Figure 6, At an inner surface 42 the insert member 36 is adhesively joined to the inner layer 26 of the resilient support 12) the space 21 between the first leaf spring 26 and the second leaf spring 28 and applying a load to the system 12 in a plantarflexion direction (Paragraph 45 and Figure 6, In use of the resilient support 12 the inner layer 26 and the outer layer 28 move apart during a plantar flexion).
However, Guenther fails to explicitly disclose that the first spacer is removable from the space by applying a load to the system in a plantarflexion direction.
Guenther’401 teaches (Paragraph 27, 30; Figure 2) an analogous system 1 (Paragraph 27 and Figure 2, below-knee orthotic device 1) wherein the analogous first spacer 32 (Paragraph 30, stop 32) is removable (Paragraph 30, the stop 32 may be designed to be releasable, and then preferably is located in some kind of pocket. Fastening of the pocket may be done both on the rear face of the foot sleeve 6 and on the support spring 22) from the analogous space (Paragraph 30, space defined between leaf support spring 22 and foot sleeve 6 with a pocket therein for holding the stop 32) defined by the analogous second leaf spring 22 (Paragraph 30, leaf support spring 22) by applying a load to the analogous system 1 in a plantarflexion direction (Paragraph 30, applying a load to the system in a plantarflexion direction causes the leaf support spring 22 to move further away from the foot sleeve 6 so that the leaf support spring 22 does not apply a compression against the stop 32, inherently making it possible to remove the stop from the pocket therein).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the second leaf spring that moves further apart from the first leaf spring during plantarflexion as well as the first spacer adhered to the first leaf spring of Guenther, so that the first spacer is removable from a pocket that is fastened to the second leaf spring within the space, as taught by Guenther’401, in order to provide an improved limb system with the ability to release the spacer from a pocket fastened to the leaf spring, during a plantarflexion state in which the leaf spring is not compressing against the spacer ultimately making it easier to remove and replace the spacer from the space for providing a selective desirable range of therapy (Guenther’401, Paragraph 30). 
Claims 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Guenther (U.S. Patent Pub. No. 20100101118) in view of Engelman (U.S. Patent Pub. No. 20070265557).
Regarding claim 29, Guenther discloses the invention as described above but fails to explicitly disclose wherein the first spacer comprises a foam.
Engelman teaches (Paragraphs 47, 53; Figure 8) an analogous system (Paragraph 53, AFO) wherein the analogous first spacer 20 (Paragraph 53 and Figure 8, bumper 20) comprises a foam (Paragraph 47, bumper 20 consists of foam material).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the material (Guenther, Paragraph 16, insert member 36 is a plastic material especially an elastomer) of the first spacer of Guenther, so that the first spacer comprises a foam, as taught by Engelman, in order to provide an improved limb system with a foam insert that provides a desirable amount of resistance to compression applied by a leaf spring for effectively regulating gait phases (Engelman, Paragraph 53).  
Regarding claim 34, Guenther discloses the invention as described above but fails to explicitly disclose wherein the second spacer has a geometry that is different than that of the first spacer. 
Engelman teaches (Paragraphs 47, 53; Figure 8) an analogous system (Paragraph 53, AFO) wherein the analogous second spacer 30 (Paragraph 53, stopper 30) has a geometry that is different than (Paragraph 53 and Figure 8, shape of stopper 30 is different than shape of bumper 20) that of the analogous first spacer 20 (Paragraph 53 and Figure 8, bumper 20).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the geometrical shape of the second spacer of the second spacer of Guenther, so that the second spacer has a different geometry than that of the first spacer, as taught by Engelman, in order to provide an improved system two spacers having different geometries to achieve a respective desired resistance and force distribution (Engelman, Paragraph 53).
Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Guenther (U.S. Patent Pub. No. 20100101118).
Regarding claim 31, Guenther discloses the invention as described above and further discloses (Paragraphs 44-46, 49; Figures 6-7) wherein the system 12 transitions from the first loading state (Paragraphs 45 and 49, first loading state occurs at the beginning of a dorsiflexion motion of the foot, such that there is a minimal dorsiflexion load angle) to the second loading state (Paragraphs 45 and 49, second loading state occurs towards a peak of a dorsiflexion motion of the foot, such that the dorsiflexion load angle increases) when a predetermined dorsiflexion value is exceeded (Paragraph 49, The insert area 60 on the left in FIG. 7 might have a higher Shore hardness than the other insert area 62, whereby during a dorsal extension the softer insert area 62 would cushion more easily than the harder one. Therefore, as angular motion begins in a dorsiflexion direction, compression is first applied to the softer insert area 62. As angular motion in a dorsiflexion direction continues past a predetermined dorsiflexion angle, the softer insert area 62 reaches a compression limit so the harder insert area 60 then begins to compress. This results in increased resistance to dorsiflexion angular motion, such that the harder insert area 60 provides a progressive increase of resistance to dorsiflexion, instead of a sudden abrupt stop to dorsiflexion angular motion once the softer insert area 62 is fully compressed).
However, Guenther fails to explicitly disclose the predetermined dorsiflexion value being between 6° and 15°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the system of Guenther to have a predetermined dorsiflexion value being between 6° and 15° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04(IV)(A)). In the instant case, the system 12 of Guenther would not operate differently with the claimed predetermined dorsiflexion value, and since the shore hardness of the insert areas 60,62 are utilized to define the predetermined dorsiflexion value, the system 12 would function appropriately with insert areas 60,62 having the necessary shore hardness values that results in the claimed predetermined dorsiflexion value of 6° to 15°. Therefore, through routine experimentation of modifying the shore hardness of the insert areas 60,62 the desired predetermined dorsiflexion value is produced, so that the increased resistance to dorsiflexion occurs at an angle which is comfortable for the user. Further, applicant places no criticality on the range claimed, indicating simply that the predetermined dorsiflexion value “may” be within the claimed ranges (Specification, Page 15, Paragraph 46).
Claims 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Guenther (U.S. Patent Pub. No. 20100101118) in view of Guenther’401 (U.S. Patent Pub. No. 20040186401) in view of Engelman (U.S. Patent Pub. No. 20070265557) in view of Pusch et al. (U.S. Patent Pub. No. 20170049584) and in further view of Bentzel (DE 202014008939 U1).
Regarding claim 33, the combination of Guenther in view of Guenther’401 in view of Engelman in view of Pusch discloses the invention as described above and further discloses (in Paragraphs 44-45, 49, and Figures 6-7 of Guenther; in Paragraphs 47, 53, and Figure 8 of Engelman) the first spacer (Guenther, Paragraph 44, 49 and Figures 6-7, elastic insert member 36 induced into and fills the slit 21 having two insert areas 60,62 each having different compression characteristics; Engelman, Paragraph 47 and 53, bumper 20) and the second spacer (Engelman, Paragraph 53, stopper 30) disposed in (Modification of Figure 6 of Guenther in view of Figure 8 of Engelman, modifying the elastic insert member 36 within the space 21 of Guenther, so that there are a plurality of spacers within the space 21, such as the providing both the stopper 30 and bumper 20 of Engelman) the space (Guenther, Paragraph 45 and Figure 6, slit 21) between the first leaf spring (Guenther, Paragraphs 35, 41, 45 and Figure 6, inner layer 26 with a respective spring force is construed as a first leaf spring with shifting spring tensions during phases of gait; Engelman, Paragraph 45, tensor 60) and the second leaf spring (Guenther, Paragraphs 31, 41, 45 and Figure 6, outer layer 28 with a respective spring force is construed as a second leaf spring having flexural stresses that are greater than the tensile load of the inner layer 26, during a phase of gait), the second spacer (Engelman, Paragraph 53, stopper 30) further being more resistant to compression than (Engelman, Paragraph 53, stopper 30 having a higher modulus of elasticity than bumper 20 providing more resistance to compression) the first spacer (Guenther, Paragraph 44, 49 and Figures 6-7, elastic insert member 36 induced into and fills the slit 21 having two insert areas 60,62 each having different compression characteristics; Engelman, Paragraph 47 and 53, bumper 20).
However, the combination of Guenther in view of Guenther’401 in view of Engelman in view of Pusch fails to explicitly disclose the second spacer having a lateral thickness that is less than that of the first spacer. 
Bentzel teaches (Pages 2/7, lines 40-42, and 48-49; Figure 1) an analogous system (Page 2/7 and Figure 1, leg orthosis with a rear leaf spring 1 having a high energy return and a counterpart front leaf spring 2 that is optionally stiffer) with the analogous second spacer (Pages 2/7, lines 40-42, and 48-49, material of other hardness 3 between the leaf spring and its counterpart 2 with a greater lateral thickness) having a lateral thickness that is less than that (Page 2/7, lines 40-42, and 48-49, buffers 3 of different thicknesses individually on the gait of each patient, such that a second buffer 3 has a smaller lateral thickness than that of a first buffer 3) of the analogous first spacer (Pages 2/7 lines 40-42, and 48-49, material of other hardness 3 between the leaf spring and its counterpart 2 with a smaller lateral thickness). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a lateral thickness of the first spacer and second spacer of Guenther in view of Guenther’401 in view of Engelman in view of Pusch, so that second spacer has a smaller lateral thickness than that of the first spacer, as taught by Bentzel, in order to provide an improved limb system with an enhanced first and second spacer between the leaf springs for controlled energy storage and release of the leaf springs providing desirable load transfer to the user’s tibia (Bentzel, Page 2/7, lines 40-42, and 48-49). 
Regarding claim 36, the combination of Guenther in view of Guenther’401 in view of Engelman in view of Pusch discloses the invention as described above and further discloses (in Paragraph 53 of Engelman) wherein the first spacer 20 comprises a cavity housing (Paragraph 53, placement of the stopper 30 within the bumper 20, such that the bumper 20 has a cavity housing) a secondary spacer 30, the secondary spacer 30 further being more resistant to compression than (Paragraph 53, stopper 30 having a higher modulus of elasticity than bumper 20 providing more resistance to compression) the first spacer 20.
However, the combination of Guenther in view of Guenther’401 in view of Engelman in view of Pusch fails to explicitly disclose the second spacer having a lateral thickness that is less than that of the first spacer. 
Bentzel teaches (Pages 2/7 lines 40-42, and 48-49; Figure 1) an analogous system (Page 2/7 and Figure 1, leg orthosis with a rear leaf spring 1 having a high energy return and a counterpart front leaf spring 2 that is optionally stiffer) with the analogous second spacer (Pages 2/7-3/7, material of other hardness 3 between the leaf spring and its counterpart 2 with a greater lateral thickness) having a lateral thickness that is less than that (Page 2/7, lines 40-42, and 48-49, buffers 3 of different thicknesses individually on the gait of each patient, such that a second buffer 3 has a smaller lateral thickness than that of a first buffer 3) of the analogous first spacer (Pages 2/7 lines 40-42, and 48-49, material of other hardness 3 between the leaf spring and its counterpart 2 with a smaller lateral thickness). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify a lateral thickness of the first spacer and second spacer of Guenther in view of Guenther’401 in view of Engelman in view of Pusch, so that second spacer has a smaller lateral thickness than that of the first spacer, as taught by Bentzel, in order to provide an improved limb system with an enhanced first and second spacer between the leaf springs for controlled energy storage and release of the leaf springs providing desirable load transfer to the user’s tibia (Bentzel, Page 2/7, lines 40-42, and 48-49). 
Conclusion
Applicant's amendment to claims 11, 15-21 and 32-37 necessitated the new ground(s) of rejection presented in this Office action.  Also, the rejection for claims 22-31 in the Non-Final rejection mailed 06/24/2021 is maintained. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786



/ERIN DEERY/Primary Examiner, Art Unit 3754